Exhibit 10

 

SENIOR EXECUTIVE AGREEMENT

 

THIS AGREEMENT is made effective as of April 1, 2005, between GLOBAL IMAGING
SYSTEMS, INC., a Delaware corporation (the “Company”) and PETER W. SHOEMAKER
(“Executive”).

 

Recitals

 

A. The Company and Executive desire to enter into an agreement pursuant to which
Executive will be employed as an Executive Vice President of the Company on the
terms and conditions set forth in this Agreement.

 

B. Certain definitions are set forth in Section 4 of this Agreement.

 

Agreement

 

The parties hereto agree as follows:

 

1. Employment. The Company hereby engages Executive to serve as an Executive
Vice President of the Company, and Executive agrees to serve the Company, during
the Service Term (as defined in Section 1(d) hereof) in the capacities, and
subject to the terms and conditions, set forth in this Agreement. At the
discretion of the Board, the Executive may also hold such other executive titles
during the Service Term for such periods, if any, as determined by the Board.

 

(a) Services. During the Service Term, Executive, as an Executive Vice President
of the Company, shall have all the duties and responsibilities as may be
reasonably assigned from time to time by the Board and the Company’s Chief
Executive Officer (the “CEO”) and/or the Company’s President . Executive will
report directly to the CEO and/or the Company’s President. Executive will devote
his best efforts and substantially all of his business time and attention
(except for vacation periods and periods of illness or other incapacity) to the
business of the Company and its Affiliates. Notwithstanding the foregoing, and
provided that such activities do not interfere with the fulfillment of
Executive’s obligations hereunder, Executive may (A) serve as an officer,
director or trustee of any charitable or non-profit entity; (B) own a passive
investment in any private company and own up to 5% of the outstanding voting
securities of any public company; or (C) serve as a director of up to two other
companies so long as such companies do not compete with the Company. Unless the
Company and Executive agree to the contrary, Executive’s place of employment
shall be at the Company’s principal executive offices in Tampa, Florida;
provided, however, that Executive will travel to such other locations of the
Company and its Affiliates as may be reasonably necessary in order to discharge
his duties hereunder.

 

(b) Salary, Bonus and Benefits.

 

(i) Salary and Bonus. During the Service Term, the Company will pay Executive a
base salary (the “Annual Base Salary”) as the Board may designate from



--------------------------------------------------------------------------------

time to time, at the rate of not less than $370,000 per annum effective April 1,
2005 (to remain at current levels until such date); provided, however, that the
Annual Base Salary shall be subject to review annually (at the end of each of
fiscal year of the Company) by the Board for upward increases thereon. The
Executive will be eligible to receive an annual bonus in an amount of up to
60-115% of Executive’s Annual Base Salary for each fiscal year, as determined by
the Board based upon the Company’s achievement of budgetary and other objectives
set by the Board. The calculation of the annual bonus shall be made in good
faith by the Board and consistent with past practice in consultation with the
Executive, which bonus criteria calculation shall be reasonable in light of the
Company’s past year’s performance and shall be communicated to Executive by the
Board prior to the start of each Company’s fiscal year. For each fiscal year of
the Company after March 31, 2005, the Board shall also reevaluate such bonus
criteria calculation in light of the current economic conditions in the
Company’s industry. The annual bonus, if any, shall be due and payable to
Executive prior to June 30 of the following fiscal year. Executive shall also be
eligible for an annual bonus for his service with the Company for the fiscal
year ended March 31, 2005 in accordance with the Executive’s current Executive
Agreement with the Company dated as of October 1, 2002 (the “Existing Executive
Agreement”).

 

(ii) Benefits. During the Service Term, Executive will be entitled to such other
benefits approved by the Board including those made available to the Company’s
other senior executives, including participation in the Company’s healthcare
plan. Executive shall be reimbursed for customary travel, civic and luncheon
club dues and other expenses, subject to standard and reasonable documentation
requirements. In addition, Executive will receive a stipend of $1,200 per month
for lease of an automobile and other related expenses during the Service Term.
Executive shall also be eligible to receive four weeks paid vacation per annum.
Any unused vacation time during each fiscal year shall be “rolled-over” to the
following fiscal year to the extent permitted by the Company’s policies for
other senior executives of the Company.

 

(iii) Stock Options. As of April 1, 2005, Executive shall receive a stock option
grant for the purchase of 10,000 shares of the common stock of the Company at an
exercise price equal to the closing price of the Company’s common stock (the
“Common Stock”) on the NASDAQ National Market System as of the date hereof. In
addition, Executive shall receive additional grants of stock options for the
purchase of 10,000 shares of the Common Stock on April 1st of each succeeding
year (beginning April 1, 2006), to the extent he remains an employee of the
Company as of such April 1st grant dates. All options shall (i) be exercisable
at the fair market value of the Common Stock on the date of grant; (ii) vest
annually over a five-year period (subject to accelerated vesting upon certain
events of termination as provided for in Section 1(c)(ii) hereof, a change of
control or permanent disability to the extent permitted by the Company’s stock
option plan); and (iii) expire not later than the tenth anniversary of the date
of grant. The terms and conditions of the stock options shall otherwise be those
set forth under the Company’s stock option plan and shall be consistent with the
terms contained in stock option agreements provided to other key executives of
the Company.

 

- 2 -



--------------------------------------------------------------------------------

(iv) Restricted Stock Grant. The Company shall provide Executive with a
restricted stock grant (the “Restricted Stock Grant”) of 5,000 shares of the
Company’s Common Stock pursuant to a customary restricted stock agreement so
long as he remains employed by the Company on April 1, 2005. In addition,
Executive shall receive additional Restricted Stock Grants of 5,000 shares of
the Company’s Common Stock on April 1st of each succeeding year (beginning April
1, 2006), to the extent he remains an employee of the Company as of such April
1st dates. The Restricted Stock Grant(s) will vest over four years from the date
of grant with 25% vesting on the first anniversary of the date of grant, with an
additional 25% vesting on each of the second, third and fourth anniversaries of
the date of grant.

 

(c) Termination.

 

(i) Events of Termination. Executive’s employment with the Company shall cease
upon:

 

(A) Executive’s death.

 

(B) Executive’s voluntary retirement.

 

(C) Executive’s permanent disability, which means his incapacity due to physical
or mental illness such that he is unable to perform the essential functions of
his previously assigned duties for a period of six months in any twelve month
period and such permanent incapacity has been determined to exist by either (x)
the Company’s disability insurance carrier or (y) by the Board in good faith
based on competent medical advice in the event that the Company does not
maintain disability insurance on the Executive.

 

(D) Termination by the Company by the delivery to Executive of a written notice
from the Board or the CEO that Executive has been terminated (“Notice of
Termination”) with or without Cause. “Cause” shall mean:

 

(1) Executive’s (aa) conviction of a felony; (bb) Executive’s commission of any
other material act or omission involving dishonesty or fraud with respect to the
Company or any of its Affiliates or any of the customers, vendors or suppliers
of the Company or its Subsidiaries; (cc) Executive’s misappropriation of
material funds or assets of the Company for personal use; or (dd) Executive’s
engagement in unlawful harassment or other discrimination with respect to the
employees of the Company or its Subsidiaries;

 

- 3 -



--------------------------------------------------------------------------------

(2) Executive’s continued substantial and repeated neglect of his duties, after
written notice thereof from the Board, and such neglect has not been cured
within 30 days after Executive receives notice thereof from the Board;

 

(3) Executive’s gross negligence or willful misconduct in the performance of his
duties hereunder that results, or is reasonably expected to result, in material
damage to the Company; or

 

(4) Executive’s engaging in conduct constituting a breach of Sections 2 or 3
hereof that is not cured in full within 15 days after notice of default thereof
from the Company.

 

In order for the termination to be effective: Executive must be notified in
writing (which writing shall specify the cause in reasonable detail) of any
termination of his employment for Cause. Executive will then have the right,
within ten days of receipt of such notice, to file a written request for review
by the Company. In such case, Executive will be given the opportunity to be
heard, personally or by counsel, by the Board and a majority of the Directors
must thereafter confirm that such termination is for Cause. If the Directors do
not provide such confirmation, the termination shall be treated as other than
for Cause. Notwithstanding anything to the contrary contained in this paragraph,
Executive shall have the right after termination has occurred to appeal any
determination by the Board that such termination was for “Cause” to arbitration
in accordance with the provisions of Section 3(g) hereof.

 

The delivery by the Company of notice to Executive that it does not intend to
renew this Agreement as provided in Section 1(d) shall constitute a termination
by the Company without Cause unless such notice fulfills the requirements of
Section 1(c)(i)(D)(1), (2), (3) or (4) above.

 

(E) Executive’s voluntary resignation by the delivery to the Company and the
Board of at least 45 days written notice from Executive that Executive has
resigned with or without Good Reason. “Good Reason” shall mean Executive’s
resignation from employment with the Company within 45 days after the occurrence
of any one of the following:

 

(1) the failure of the Company to pay an amount owing to Executive hereunder
after Executive has provided the Company and the Board with written notice of
such failure and such payment has not thereafter been made within 15 days of the
delivery of such written notice;

 

(2) the Executive’s resignation within one year after the Effective Date of a
Change of Control (as defined in Section 6 hereof).

 

- 4 -



--------------------------------------------------------------------------------

(3) the relocation of Executive from the Tampa, Florida metropolitan area
without his consent.

 

The delivery by the Executive of notice to the Company that he does not intend
to renew this Agreement as provided in Section 1(d) shall constitute a
resignation by the Executive without Good Reason unless such notice fulfills the
requirements of Section 1(c)(i)(E)(1), (2) or (3) above.

 

(ii) Rights on Termination.

 

(A) In the event that Executive is terminated by the Company without Cause
(including by operation of the last paragraph of Section 1(c)(i)(D) above) or by
Executive with Good Reason, the Company will continue to pay Executive a monthly
amount equal to 160% of the monthly portion of the Annual Base Salary for a
period equal to 24-months commencing on the date of termination on regular
salary payment dates and each of the Restricted Stock Grant(s), the October 2002
restricted stock grant (the “2002 Restricted Stock Grant”) and the options
grants held by Executive as of the date hereof will become 100% vested. The
payments to Executive pursuant to the foregoing sentence are referred to as the
“Severance Payments.” In such event, (i) the Company will continue to provide
Executive with healthcare coverage during any period during which Executive is
receiving Severance Payments following the date of termination; (ii) each of the
Restricted Stock Grant(s) and the 2002 Restricted Stock Grant shall become 100%
fully vested; (iii) all stock options granted to Executive shall become 100%
fully vested and shall remain exercisable for a period of one year after the
date of termination; and (iv) the Company will pay to Executive in a lump sum
any accrued but unused vacation time.

 

(B) If the Company terminates Executive’s employment for Cause or if Executive
resigns without Good Reason (including by operation of the last paragraph of
Section 1(c)(i)(E)), the Company’s obligations to pay any compensation or
benefits under this Agreement (other than accrued but unused vacation time which
shall be paid to Executive in a lump sum payment) and all vesting under each of
the Restricted Stock Grant(s), the 2002 Restricted Stock Grant and all stock
options held by the Executive will cease effective as of the date of
termination. Executive’s right to receive any other health or other benefits, if
any, will be determined under the provisions of applicable plans, programs or
other coverages.

 

(C) If Executive retires after the date hereof but prior to October 1, 2007, the
Company’s obligations to pay any compensation or benefits under this Agreement
(other than accrued but unused vacation time which shall be paid to Executive in
a lump sum payment) will cease effective as of the date of termination.
Notwithstanding the foregoing, (i) the 2002 Restricted Stock Grant shall become
100% vested and (ii) all stock options held by Executive shall

 

- 5 -



--------------------------------------------------------------------------------

become 100% vested and shall remain exercisable for a period of one year after
the date of termination. Executive’s right to receive any other health or other
benefits, if any, will be determined under the provisions of applicable plans,
programs or other coverages.

 

(D) If Executive retires after October 1, 2007, the Company’s obligations to pay
any compensation or benefits under this Agreement (other than accrued but unused
vacation time which shall be paid to Executive in a lump sum payment) will cease
effective as of the date of termination. Notwithstanding the foregoing, all
stock options held by Executive shall become 100% vested and shall remain
exercisable for a period of one year after the date of termination and each of
the Restricted Stock Grant(s) and the 2002 Restricted Stock Grant will become
100% vested. Executive’s right to receive any other health or other benefits, if
any, will be determined under the provisions of applicable plans, programs or
other coverages.

 

(E) If Executive’s employment terminates because of Executive’s death or
permanent disability, the Company will pay Executive or his estate an amount, if
any, equal to the sum of (i) his accrued but unused vacation time and (ii) his
bonus for the current year prorated to reflect the number of days Executive has
worked during the year in which he dies or becomes permanently disabled (such
amount to be paid after the end of such year when bonuses are normally paid to
other senior executives of the Company). Notwithstanding the foregoing, all
stock options held by Executive shall become 100% vested and shall remain
exercisable for a period of one year after the date of death or permanent
disability and each of the Restricted Stock Grant(s) and the 2002 Restricted
Stock Grant will become 100% vested. Executive’s or his estate’s right to
receive any other health or other benefits, if any, will be determined under the
provisions of applicable plans, programs or other coverages.

 

Notwithstanding the foregoing, the Company’s obligation to Executive for
severance pay or other rights under either subparagraphs (A) or (B) above (the
“Severance Pay”) shall cease if Executive is in violation of the provisions of
Sections 2 or 3 hereof. Until such time as Executive has received all of his
Severance Payments, he will be entitled to continue to receive any health, life,
accident and disability insurance benefits provided by the Company to Executive
under this Agreement. If Executive dies or is permanently disabled, then
Executive or his estate shall be entitled to any disability income or life
insurance payments from any insurance policies paid for by the Company or its
Affiliates as specified in such policies.

 

(d) Term of Employment. Unless Executive’s employment under this Agreement is
sooner terminated as a result of Executive’s termination in accordance with the
provisions of Section 1(c) above, Executive’s employment under this Agreement
shall commence on April 1, 2005 and shall terminate on April 1, 2008 (the
“Service Term”); provided, however, that Executive’s employment under this
Agreement, and the Service Term, shall be automatically renewed for additional

 

- 6 -



--------------------------------------------------------------------------------

one-year periods commencing on April 1, 2008 and, thereafter, on each successive
anniversary of such date unless either the Company or the Executive notify the
other party in writing within ninety (90) days prior to any such April 1st
anniversary that it or he desires not to renew Executive’s employment under this
Agreement. All references herein to “Service Term” shall include any renewals
thereof after April 1, 2008.

 

2. Confidential Information and Goodwill; Inventions. Executive acknowledges and
agrees that:

 

(a) As a necessary function of Executive’s employment hereunder, Executive will
have access to and utilize Confidential Information which constitutes a valuable
and essential asset of the Company’s business. Executive acknowledges and agrees
that the Company’s Confidential Information includes trade secrets as defined
under Section 688.002(4) of the Florida Statutes, including customer lists and
proprietary business models, which are crucial to the operation of the Company’s
and its Subsidiaries’ business.

 

(b) The Confidential Information, observations and data obtained by him during
the course of his performance under this Agreement concerning the business and
affairs of the Company are the property of the Company, including information
concerning the acquisition opportunities in or reasonably related to the
Business of which Executive becomes aware during the Service Term. Therefore,
Executive agrees that he will not disclose to any unauthorized person or use for
his own account any of the Confidential Information without the Board’s written
consent. Executive agrees to deliver to the Company at the termination of his
employment, or at any other time the Company may request, all memoranda, notes,
plans, records, reports and other documents (including copies thereof) relating
to the Company, the Business or any other Confidential Information.

 

(c) All inventions, innovations, developments, improvements, methods, designs,
analyses, drawings, software, reports and all similar or related information
(whether or not patented or patentable) developed by Executive during the
Service Term which (i) directly or indirectly relate to the Company or its
Affiliates or the Business, or (ii) result from any work performed by Executive
while employed by the Company or its Affiliates shall belong to the Company and
its Affiliates. Executive shall promptly disclose all such inventions to the
Board and perform all actions reasonably requested by the Board (whether during
or after the Service Term) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).

 

3. Noncompetition and Nonsolicitation.

 

(a) Noncompetition. Executive acknowledges that in the course of his employment
with the Company he will become familiar with the Company’s and its Affiliates’
trade secrets and with other confidential information concerning the Company and
that his services will be of special, unique and extraordinary value to the
Company and its Affiliates. Executive further acknowledges that the business of
the Company and its Subsidiaries is nationwide. Therefore, Executive agrees
that, during the Service Term and for the greater of (i) one (1) year after the
termination of all Severance Payments received by the Executive or (ii) two (2)
years after the date of termination of

 

- 7 -



--------------------------------------------------------------------------------

Executive’s employment with the Company (collectively, the “Noncompete Period”),
he shall not either directly or indirectly for himself or on behalf of or in
conjunction with any other person, partnership, corporation or entity:

 

(i) own, maintain, engage in, render any services for, manage, have any
financial interest in, or permit his name to be used in connection with as a
shareholder, bondholder, creditor, officer, director, partner, agent, contractor
with, employee or representative of, or in any manner be associated with, or
give financial, technical or other assistance to any business competing in the
United States with the business of the Company and/or its Subsidiaries or any
business with which the Company or its Subsidiaries have firm plans to engage in
at the time of the Executive’s termination of employment with the Company;

 

(ii) become employed by or associated with, in any capacity or in any position
similar to Executive’s position with the Company or in any capacity or in any
position in which Executive is required to compete with the Company or its
Subsidiaries, any person, partnership, corporation or entity anywhere in the
United States;

 

provided, however, that nothing contained herein shall prohibit Executive from
(i) owning up to five percent (5%) of the outstanding securities of a
publicly-held company or (ii) engaging in a consulting business so long as such
consulting business is limited to providing advice to copier/office equipment
dealers in markets not serviced by the Company or its Subsidiaries at the time
of Executive’s termination.

 

(b) Nonsolicitation. During the Noncompete Period, Executive shall not directly
or indirectly through another entity (i) induce or attempt to induce any senior
management employee of the Company or any Subsidiary or, to the actual knowledge
of the Executive, any other employee of the Company or any Subsidiary, to leave
the employ of the Company or such Subsidiary, or in any way interfere with the
relationship between the Company or any Subsidiary and any employee thereof or
(ii) induce or attempt to induce any customer, supplier, vendor, licensee or
other business relation of the Company or any Subsidiary to cease doing business
with the Company or such Subsidiary, or to modify its business relationship with
the Company in a manner materially adverse to the Company or any Subsidiary, or
in any way materially disparage the Company or its Subsidiaries to any such
customer, supplier, vendor, licensee or business relation of the Company or any
Subsidiary.

 

(c) Enforcement. The Executive understands and agrees the terms and conditions
of Executive’s employment hereunder are in consideration for Executive’s
covenants contained in Section 2 and 3 of this Agreement. If, at the time of
enforcement of Section 2 or 3 of this Agreement, a court holds that the
restrictions stated herein are unreasonable under circumstances then existing
the parties hereto agree that the maximum duration, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum duration, scope and area permitted by law.
Because Executive’s services are unique and because Executive has access to
confidential information, the parties hereto agree that money damages would be
an inadequate remedy for any breach of this Agreement. Therefore, in the event a
breach or threatened breach of this Agreement, the Company or its successors or
assigns may, in addition to other rights and remedies existing in their

 

- 8 -



--------------------------------------------------------------------------------

favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions hereof (without posting a bond or other security). In
addition, the Company shall have the right to discontinue Severance Payments
during any period in which Executive is in violation of this Section 3 without
prejudice to the Company’s rights to obtain injunctive relief, damages and/or
any other relief.

 

The Executive acknowledges and agrees that the provisions of this Section 3 are
reasonably necessary to protect the legitimate business interests of the
Company.

 

GENERAL PROVISIONS

 

4. Definitions.

 

“Affiliate” of any Person means any other Person which directly or indirectly
controls, is controlled by or is under common control with such Person.

 

“Board” means the Company’s board of directors or the board of directors or
similar management body of any successor of the Company.

 

“Business” means any business of the Company or its Subsidiaries now or
hereafter engaged in, including without limitation the business of distributing,
selling and servicing office equipment in the United States.

 

“Change of Control Period” shall mean the period commencing on the Effective
Date and ending on the first anniversary of the Effective Date.

 

“Competitive Activity” means any business or activity of Executive or any third
party that is the same as the Business or competitive with the Business.

 

“Confidential Information” means all confidential information and trade secrets
of the Company and its Affiliates including, without limitation, the following:
the identity, written lists, or descriptions of any customers derived by the
Company and its Subsidiaries, referral sources or Organizations; financial
statements, cost reports, or other financial information; contract proposals or
bidding information; business plans; training and operations methods and
manuals; personnel records; fee structures; and management systems, policies or
procedures, including related forms and manuals. “Confidential Information”
shall not include any information or knowledge which: (a) is in the public
domain other than by Executive’s breach of this Agreement; (b) is disclosed to
Executive lawfully by a third party who is not under any obligation of
confidentiality; (c) is otherwise generally known by persons engaged in the
Business; or (d) was known by Executive prior to his employment with the
Company.

 

“Effective Date” shall mean the first date on which a Change of Control (as
defined in Section 6) occurs. Anything in this Agreement to the contrary
notwithstanding, if a Change of Control occurs and if the Executive’s employment
with the Company is terminated within twelve months prior to the date on which
the Change of Control occurs, and if it is reasonably

 

- 9 -



--------------------------------------------------------------------------------

demonstrated by the Executive that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control or (ii) otherwise arose in connection with or anticipation of
a Change of Control, then for all purposes of this Agreement the “Effective
Date” shall mean the date immediately prior to the date of such termination of
employment.

 

“Organization” means any organization that has contracted with the Company for
the performance of services in connection with the Business.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.

 

5. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class United States mail
(postage prepaid, return receipt requested) or sent by reputable overnight
courier service (charges prepaid) or by facsimile to the recipient at the
address below indicated:

 

If to the Executive:

       Peter Shoemaker            c/o Global Imaging Systems, Inc.        3820
Northdale Boulevard, Suite 200A        Tampa, Florida 33624        Tel No.:  
(888) 628-7834        Fax No.:   (813) 264-7877        and to:            16624
Sedona de Avila        Tampa, Florida 33613        Tel: (813) 908-8773

If to the Company:

       3820 Northdale Boulevard, Suite 200A        Tampa, Florida 33624       
Attention:   Thomas S. Johnson        Tel No.:   (888) 628-7834        Fax No.:
  (813) 264-7877

 

- 10 -



--------------------------------------------------------------------------------

    with a copy to:    

Hogan & Hartson, LLP

   

555 Thirteenth Street, N.W.

   

Washington, D.C. 20004

   

Attention:

     Christopher J. Hagan    

Tel No.:

     (202) 637-5771    

Fax No.:

     (202) 637-5910

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

6. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than Golder, Thoma, Cressey, Rauner
Fund IV, L.P. and its Affiliates, of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (i) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company
approved by the Board, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (iv)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section 6(a); or

 

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such

 

- 11 -



--------------------------------------------------------------------------------

Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 50% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination, or the
combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination or (iii) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

7. Executive’s Representations and Warranties. Executive represents and warrants
that he has full and authority to enter into this Agreement and fully to perform
his obligations hereunder, that he is not subject to any non-competition
agreement, and that his past, present and anticipated future activities have not
and will not infringe on the proprietary rights of others, including, but not
limited to, proprietary information rights or interfere with any agreements he
has with any prior employee. Executive further represents and warrants that he
is not obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, which would conflict with
or result in a breach of this Agreement or which would in any manner interfere
with the performance of his duties for the Company.

 

8. General Provisions.

 

(a) Expenses. Each party shall bear his or its own expenses in connection with
the negotiation and execution of this Agreement and the consummation of the
transactions contemplated by this Agreement.

 

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

- 12 -



--------------------------------------------------------------------------------

(c) Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way,
including without limitation, the Existing Executive Agreement (other than with
respect to calculation of any bonus payable to Executive for the fiscal year
ended March 31, 2005).

 

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

(e) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, the
Company and their respective successors and assigns; provided that the rights
and obligations of Executive under this Agreement shall not be assignable.

 

(f) Choice of Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Florida, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Florida or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Florida.

 

(g) Remedies and Arbitration. Each of the parties to this Agreement will be
entitled to enforce its rights under this Agreement to recover damages and costs
(including reasonable attorney’s fees) caused by any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. Except
for the remedies of the Company provided in Section 3(c) hereof, the parties
hereto agree to submit any disputes arising out of or relating to this Agreement
to binding arbitration in Tampa, Florida administered by the American
Arbitration Association under its Commercial Arbitration Rules, before a panel
of one arbitrator, and judgment on the award rendered by the arbitrator may be
entered into any court having jurisdiction thereof. The prevailing party in any
arbitration shall be entitled to recover its reasonable attorneys’ fees and
costs from the other party or parties.

 

(h) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive.

 

(i) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

 

(j) Termination. This Agreement (except for the provisions of Section 1) shall
survive the termination of Executive’s employment with the Company and shall
remain in full force and effect after such termination.

 

- 13 -



--------------------------------------------------------------------------------

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

GLOBAL IMAGING SYSTEMS, INC.

By:  

/s/ Thomas S. Johnson

--------------------------------------------------------------------------------

    Thomas S. Johnson     Chairman and Chief Executive Officer

/s/ PETER W. SHOEMAKER

--------------------------------------------------------------------------------

PETER W. SHOEMAKER

 

- 15 -